1    Gene D. Vorobyov
2
     CA Bar # 200193
     450 Taraval Street, # 112
3    San Francisco, CA 94116
4
     Attorney for Defendant / Appellant
5    EDWARD SHEVTSOV
6

7                      IN THE UNITED STATES DISTRICT COURT
8
                          FOR THE EASTERN OF CALIFORNIA
9

10
     UNITED STATES OF AMERICA,            )   Case No.: 2:11-CR-0210-JAM
11                                        )
                                          )
12                      Plaintiff,        )   [proposed] ORDER APPROVING
                                          )   CONDITION OF RELEASE ON
13                                        )   BOND PLACING DEFENDANT ON
     vs.                                      HOME CURFEW
                                          )
14                                        )
     EDWARD SHEVTSOV,                     )
15                                        )
                        Defendant.        )
16                                        )
                                          )
17                                        )
                                          )
18                                        )
19
     ///
20

21   ///
22
     ///
23
     ///
24

25   ///
26
     ///
27

28

                                              ‐ 1 ‐ 

                                                 
1          The Court finds good cause and approves the following modification of
2
     conditions of release on bond pending completion of appeal. Re-numbered
3

4    condition no. 12 is to provide:
5
           CURFEW: You must remain inside your residence every day from 6:00
6          p.m. to 7:00 a.m., or as adjusted by the pretrial services officer for
           medical, religious services, employment or court-ordered obligations.
7

8          The re-numbered list of conditions is attached to this order.
9
     IT IS SO ORDERED.
10

11

12   DATED: October 22, 2018                           Hon. Edmund Brennan
13                                                     U.S. MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              ‐ 2 ‐ 

                                                 
1                      Amended Special Conditions of Release
2
                                                     Re: Shevtsov, Edward
3
                                                     No.: 2:11-CR-0210 JAM
4                                                    Date: October 22, 2018
5    1.   You must report to and comply with the rules and regulations of the
          Pretrial Services Agency;
6
     2.   You must reside at 7449 Wells Avenue, Citrus Heights, California;
7
     3.   You must cooperate in the collection of a DNA sample;
8
     4.   You must surrender your passport to the Clerk, U. S. District Court, and
9         obtain no passport during the pendency of this case;
10   5.   You must not possess, have in your residence, or have access to a
11        firearm/ammunition, destructive device, or other dangerous weapon;
          additionally, you must provide written proof of divestment of all
12        firearms/ammunition currently under your control;
13   6.   You must refrain from any use of alcohol or any use of a narcotic drug
14        or other controlled substance without a prescription by a licensed
          medical practitioner; and you must notify Pretrial Services immediately
15        of any prescribed medication(s). However, medicinal marijuana
16        prescribed and/or recommended may not be used;
17   7.   You must not associate or have any contact with co-defendants in this
          case, except Vera Kuzmenko for the sole purpose of facilitating child
18        custody and/or visitation issues or arrangements, unless in the presence
19        of counsel or otherwise approved in advance by the pretrial services
          officer;
20
     8.   You must report any contact with law enforcement to your pretrial
21
          services officer within 24 hours;
22   9.   You must participate in the following location monitoring program
23        component and abide by all the requirements of the program, which will
          include having a location monitoring unit installed in your residence and
24
          a radio frequency transmitter device attached to your person. You must
25        comply with all instructions for the use and operation of said devices as
          given to you by the Pretrial Services Agency and employees of the
26
          monitoring company. You must pay all or part of the costs of the program
27        based upon your ability to pay, as determined by the pretrial services
          officer;
28

                                            ‐ 3 ‐ 

                                               
1    10.   You must not be employed in a position of fiduciary responsibility and
2          you must not be employed in the mortgage or real estate industry;
3    11.   You must provide copies of your most recent bank statements and tax
           returns to Pretrial Services (for the past three years). In addition, you
4          have to provide a copy of your most recent bank statements to Pretrial
5          Services on the last day of each month until you are no longer on release
           on bond. Also, until you are no longer on release on bond, you will also
6
           have to provide Pretrial Services a copy of your most recent tax return
7          within 30 days of filing the return with the Internal Revenue Service;
8    12.   CURFEW: You must remain inside your residence every day from 6:00
           p.m. to 7:00 a.m., or as adjusted by the pretrial services officer for
9
           medical, religious services, employment or court-ordered obligations.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             ‐ 4 ‐ 

                                                
